UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6893



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RANDY SMITH,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-96-327, CA-98-3804-8-13)


Submitted:     September 9, 1999       Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Smith, Appellant Pro Se. Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randy Smith seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Smith, Nos. CR-96-327; CA-98-3804-8-13 (D.S.C. May

18, 1999).*   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
May 17, 1999, the district court’s records show that it was entered
on the docket sheet on May 18, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2